NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10296

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00195-DLR-1
 v.

JUAN PABLO GARRIDO CHILACA,                     MEMORANDUM *

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                     Argued and Submitted October 15, 2018
                           San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and ROSENTHAL,** Chief
District Judge.

      Juan Pablo Garrido Chilaca was convicted of possessing child pornography,

in violation of 18 U.S.C. § 2252(a)(4)(B). FBI agents interviewed him after

obtaining a search warrant for his home. Before reading the Miranda warning, an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
agent asked Chilaca for basic biographical information, including his cellphone

number. The number linked Chilaca to a Dropbox account that contained child-

pornography images. The agent then read the Miranda warning to Chilaca in

Spanish, and added in English: “You can remain silent, but we want to ask you some

questions about the search warrant.” Chilaca, who had previously confirmed that he

understood English, responded “okay,” signed a Spanish-language Miranda waiver,

and the interview continued. Chilaca then gave the agents details about how he

obtained, stored, and accessed the images and videos found on a desktop computer

and on hard drives in his home, and in the Dropbox account.

      Before trial, Chilaca moved to suppress his statement. After an evidentiary

hearing at which Chilaca and the agent testified, the district court found that the

agents properly advised Chilaca of his rights and that Chilaca voluntarily,

knowingly, and intelligently waived them. The district court, however, suppressed

the statement disclosing Chilaca’s cellphone number, which was given in response

to a question asked before the Miranda warning was read.

      Chilaca appeals the district court’s denial of the motion to suppress. We have

jurisdiction under 28 U.S.C. § 1291. We review the adequacy of Miranda warnings

de novo, United States v. Loucious, 847 F.3d 1146, 1148–49 (9th Cir. 2017); whether

a waiver was voluntary de novo, United States v. Rodriguez-Preciado, 399 F.3d
2                                   17-10296
1118, 1127 (9th Cir. 2005); and whether a waiver was knowing and intelligent for

clear error, United States v. Crews, 502 F.3d 1130, 1135 (9th Cir. 2007). We affirm.

      The record amply supports the district court’s finding that the agents properly

advised Chilaca of his rights. The agent’s added statement, after reading the

Miranda warning verbatim, that Chilaca could remain silent but the agents wanted

to ask him “some questions,” did not make the previously given warning misleading

or confusing. See Duckworth v. Eagan, 492 U.S. 195, 203–04 (1989); Loucious,
847 F.3d at 1149–51.

      The record also amply supports the district court’s findings that Chilaca’s

waiver of his Miranda rights was voluntary, knowing, and intelligent. Chilaca cites

no authority supporting his argument that the pre-Miranda question and answer

about his phone number, which the district court suppressed, required suppressing

his entire post-Miranda statement. No evidence showed that this or any other pre-

Miranda statement was used to extract or otherwise pressure him to make additional

incriminating statements. See United States v. Gonzalez-Sandoval, 894 F.2d 1043,

1049 (9th Cir. 1990). Chilaca argues that he had only a high-school education; that

he was intimidated by the question about his immigration status; that he could not

effectively communicate with the agents because their Spanish was poor; and that

he was worried about missing work and nervous from being interrogated in a cold

van. None of these factors, separately or together, rises to coercion. See United


                                         3                                   17-10296
States v. Shi, 525 F.3d 709, 728 (9th Cir. 2008) (“We require ‘some causal

connection’ between police conduct and the defendant’s statement to render it

involuntary.” (citation omitted)). The agents did not threaten or coerce Chilaca, and

their statements did not tell him that he had to answer their questions. Chilaca

repeatedly acknowledged that he understood his rights, and there is no evidence that

he had difficulty understanding or communicating with the agents.

      AFFIRMED.




                                         4                                    17-10296